Citation Nr: 0328038	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  96-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for shortness of breath.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
shortness of breath.   

In a September 1999 decision, the Board remanded the 
veteran's claim for clarification as to whether the veteran 
was alleging that his symptoms were attributable to Gulf War 
Syndrome.  The Board also ordered the RO to schedule a VA 
examination in order to determine whether the veteran's 
complaint of shortness of breath was a symptom of any current 
diagnosis.  In a May 2003 decision, the Board remanded the 
veteran's claim for the RO to consider additional evidence 
received, including a December 2002 VA examination report.  
The case has now been returned to the Board for further 
review.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The veteran exhibited objective indications of chronic 
disability resulting from illness manifested by signs or 
symptoms involving the respiratory system, including 
shortness of breath.

3.  The veteran's shortness of breath was not attributed to 
any known clinical diagnosis.


CONCLUSION OF LAW

The veteran served in the Persian Gulf War and has a current 
undiagnosed illness manifested by shortness of breath.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.


II.  Factual Background

On a June 1987 enlistment examination report, clinical 
evaluation of the lungs and chest was normal.  In a June 1987 
report of medical history, the veteran checked a box 
indicating that he did not have shortness of breath.

In a February 1989 service medical record, the veteran 
complained of congestion and a runny nose for the prior three 
days.  The assessment was an upper respiratory infection.

In a September 1989 service medical record, it was noted that 
the veteran complained of congestion and cough for five days, 
with difficulty breathing when reclining.  The veteran stated 
that he worked on the flight deck where he was exposed to the 
elements.  The assessment was upper respiratory infection.

In an October 1989 service medical record, it was noted that 
the veteran complained of pain in the neck area and 
difficulty breathing.  He stated that he played football 
while in "Alameda" and may have sustained a hit, which did 
not bother him at the time, but had progressed since.  The 
examiner noted that the veteran described sternoclavicle 
muscle tenderness on deep inhalation, but no difficulty 
breathing per se.  Upon objective examination, the examiner 
noted no neck "disformation," swelling, or discoloration.  
Lungs were clear, with some sternoclavicle muscle tenderness 
upon palpation with deep inhalation.  The assessment was 
sternocleidomastoid muscle strain, trapezius muscle 
tenderness, and sternoclavicle muscle tenderness.

In a November 1989 service medical record, it was noted that 
the veteran complained of pain in the mid sternum and 
clavicle area.  The veteran reported that he had had 
increased pain with walking or lying down for the prior two 
months.  The examiner noted that the veteran complained of 
pain when lifting the right arm, without shortness of breath, 
and without radiation of pain in the right arm.  Upon 
objective examination, the chest was clear and the sternum 
was tender to palpation.  The assessment was possible 
costochronditis.  It was noted that there were no signs of 
cardiovascular or respiratory disorders.

On a June 1991 discharge examination report, clinical 
evaluation of the lungs and chest was normal.  In a June 1991 
report of medical history, the veteran checked a box 
indicating that he did not have shortness of breath.

The veteran's DD Form 214 noted that he had been awarded the 
Battle "E" Ribbon, the Sea Service Deployment Ribbon, the 
Combat Action Ribbon, the National Defense Service Medal, and 
the Southwest Asia Service Medal.  Another service document  
showed that he was awarded the Combat Action Ribbon in 
February 1991 for service on the USS Tripoli.

In a June 1995 VA discharge summary, it was noted that the 
veteran was pale -looking but in no acute distress, with no 
jugular venous distention or shortness of breath.  His chest 
was clear and his lungs were clear to auscultation and 
percussion.  His cardiovascular exam showed no third heart 
sound, murmurs, or any type of premature beats.

In a July 2000 VA examination report, it was noted that the 
veteran denied shortness of breath and other respiratory or 
chest-related symptoms.  Upon physical examination, his pulse 
was 60, respiration was 18, and blood pressure was 134/80.  
His nose, sinuses, mouth and throat were within normal 
limits.  The neck was supple with no thyromegaly.  The chest 
was symmetrical and the lungs were clear to auscultation.  
The heart was regular with no murmur, and heart sounds were 
normal.  A chest x-ray revealed minimal cardiomegaly.  An EKG 
revealed a sinus bradycardia with a first-degree AV block.  
The examiner noted in his diagnosis that the veteran denied 
shortness of breath and "had no significant lung or heart 
disease to take that clinically at this time."

In a May 2002 VA examination report, the veteran's pulse was 
55, respiration was 18, and blood pressure was 133/84.  Nose, 
sinus, mouth, and throat were within normal limits.  The neck 
had no cervical lymphadenopathy or thyromegaly.  The chest 
was symmetrical and the lungs were clear to auscultation.  
The heart was regular with no murmur, and heart sounds were 
normal.  A chest x-ray was normal.

A December 2002 pulmonary function report indicated that 
forced mid-expiratory flow (FEF25-75%) was 78 percent of 
predicted, FEF50% was 71 percent of predicted, maximal 
voluntary ventilation (MVV) was 68 percent of predicted, 
total lung capacity (TLC) was 75 percent of predicted, 
functional residual capacity (FRC) was 56 percent of 
predicted, VC was 70 percent of predicted, expiratory reserve 
volume (ERV) was 24 percent of predicted, diffusion single 
breath (Dsb) was 78 percent of predicted, DCO was 76 percent 
of predicted, VA (rb) was 64 percent of predicted, and VA 
(sb) was 67 percent of predicted.

In a December 2002 VA examination report, the veteran stated 
that he had an occasional feeling of tightness in his chest 
and a feeling of not getting enough air into his lungs, 
especially during physical exertion.  He stated that these 
feelings had started around 1993 to 1994, but gradually 
became worse and more frequent in later years.  He stated 
that his condition was related to his anxiety and stress 
disorder.  The veteran also stated that he had palpitations 
with his shortness of breath during these episodes.  He 
denied any lung or heart disease, and had no history of 
asthma or bronchitis.  He denied any fever, but noted an 
occasional cough with a little clear septum.  

Upon physical examination, his pulse was 60, respiration was 
20, and blood pressure was 120/81.  The veteran's trachea was 
central, his chest was symmetrical, and there was good 
movement of the chest wall with respiration.  His lung 
auscultation revealed clear breath sounds without any rales, 
rhonchi or wheezing.  His heart was regular, with no murmur, 
and heart sounds were normal.  There was no organomegaly and 
no evidence of congestive heart failure.  A chest x-ray 
revealed moderate cardiomegaly, but the lungs were clear.  
The examination report indicated that pulmonary function 
tests revealed spirometry within normal limits with a mild 
decrease in "Dsb."  

In his diagnosis, the examiner noted that no lung disease was 
detected clinically or radiologically.  Pulmonary function 
tests were normal, except for a mild decrease of "Dsb."  He 
noted that the chest x-ray revealed moderate cardiomegaly 
which appeared to be undiagnosed, and advised the veteran to 
follow-up with a cardiologist.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness manifested by one or more signs or 
symptoms, including fatigue, signs or symptoms involving the 
skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  In order to warrant compensation under 
this regulation, the chronic disability must have become 
manifest during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  In addition, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnoses.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the evidence supports a grant of service 
connection for an undiagnosed illness manifested by shortness 
of breath.

Initially, the Board notes that although the veteran received 
the Battle "E" Ribbon and the Combat Action Ribbon, he does 
not allege that his shortness of breath began in combat, and, 
therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy, 
is not for application.

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness manifested by one or more signs or 
symptoms, including signs or symptoms involving the 
respiratory system.  In order to warrant compensation under 
this regulation, the chronic disability must have become 
manifest during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  In addition, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnoses.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).  

The veteran had verified service in the Persian Gulf War, as 
evidenced by his DD Form 214, which showed that he was 
awarded the Southwest Asia Service Medal, and as evidenced by 
another service document, which showed that he was awarded 
the Combat Action Ribbon in February 1991 for service on the 
USS Tripoli.  The veteran has asserted that he has a current 
undiagnosed illness manifested by shortness of breath, which 
he believes is related to his service in the Persian Gulf.  
The December 2002 VA pulmonary function report did show 
abnormalities.  Forced mid-expiratory flow (FEF25-75%) was 78 
percent of predicted, FEF50% was 71 percent of predicted, 
maximal voluntary ventilation (MVV) was 68 percent of 
predicted, total lung capacity (TLC) was 75 percent of 
predicted, functional residual capacity (FRC) was 56 percent 
of predicted, VC was 70 percent of predicted, expiratory 
reserve volume (ERV) was 24 percent of predicted, diffusion 
single breath (Dsb) was 78 percent of predicted, DCO was 76 
percent of predicted, VA (rb) was 64 percent of predicted, 
and VA (sb) was 67 percent of predicted.  These abnormal 
values are indicated in red on the examination report.  The 
Board finds that the veteran's allegations of shortness of 
breath are supported by these findings on the pulmonary 
function report.  The examiner, however, stated that there 
was no lung disease detected.  Previous VA examination 
reports also indicate a lack of diagnosis.  This lack of 
clinical diagnosis, with the objective evidence of some 
abnormalities with the veteran's pulmonary function, supports 
an award of compensation under 38 C.F.R. § 3.317.  

Based on the foregoing, the Board finds that the evidence 
supports a grant of service connection for an undiagnosed 
illness manifested by shortness of breath.




ORDER

Service connection for an undiagnosed illness manifested by 
signs and symptoms involving shortness of breath is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



